
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 338
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Welcoming His Holiness the 14th Dalai Lama
		  to Washington, DC, and recognizing his commitment to world peace, nonviolence,
		  human rights, religious freedom, and democracy.
	
	
		Whereas from July 6, 2011, to July 16, 2011, thousands of
			 Buddhists and others will convene in Washington, DC, to attend a major Tibetan
			 Buddhist teaching and religious empowerment ceremony called the Kalachakra, the
			 underlying purpose of which is to reduce conflict and promote peace
			 individually and globally;
		Whereas the Dalai Lama will preside over the Kalachakra
			 teachings and participate in other events in Washington, DC;
		Whereas this is the fifth Kalachakra teaching in the
			 United States presided over by the Dalai Lama, and the first in Washington,
			 DC;
		Whereas the religious and cultural activities associated
			 with the Kalachakra will enhance the vibrant and diverse cultural life of
			 Washington, DC;
		Whereas the Kalachakra’s theme of world peace conforms
			 with the Dalai Lama’s lifelong commitment to compassion and nonviolence as the
			 path toward solutions to conflicts around the world, including to the ongoing
			 repression in Tibet;
		Whereas the Dalai Lama was awarded the Nobel Peace Prize
			 in 1989 in recognition of his efforts to find a peaceful resolution to the
			 situation in Tibet, and to promote nonviolent methods of resolving
			 conflicts;
		Whereas the United States Congress recognized the Dalai
			 Lama’s continued commitment to peace and nonviolence by awarding him the
			 Congressional Gold Medal in 2006 and honoring him in a ceremony in the Capitol
			 Rotunda with President George W. Bush in 2007;
		Whereas the Dalai Lama has announced his intention to
			 relinquish his remaining governmental responsibilities within the Tibetan
			 government in exile in favor of the popularly elected leadership of the Tibetan
			 government, while continuing to travel and speak out as a spiritual leader and
			 as a spokesperson for the Tibetan people; and
		Whereas the Dalai Lama’s announcement is consistent with
			 his decades-long effort to promote democratic self-government for the Tibetan
			 people, the latest manifestation of which was the successful March 2011
			 elections for chief executive and parliament of the Tibetan government in
			 exile: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)warmly welcomes the Dalai Lama to
			 Washington, DC;
			(2)welcomes all
			 participants convening in Washington, DC, for the Kalachakra teachings and
			 ceremony;
			(3)appreciates the
			 Dalai Lama for promoting individual and world peace, which is the underlying
			 message of the Kalachakra teachings;
			(4)commends the Dalai
			 Lama for his perseverance in striving for a nonviolent solution for Tibet that
			 provides for the religious and cultural autonomy for the Tibetan people, and
			 for seeking a durable and mutually beneficial resolution to the Tibet issue
			 through dialogue with the Chinese Government; and
			(5)extols the
			 maturation of democracy within the Tibetan exile community and the Dalai Lama’s
			 efforts to encourage democratic self-governance for Tibetans, Chinese, and
			 others who are denied their basic human rights within the People’s Republic of
			 China.
			
